


Exhibit 10.36

 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

GRAPHIC [g254032la01i001.gif]

 

To:

 

AptarGroup, Inc.

 

 

475 West Terra Cotta Avenue

 

 

Suite E

 

 

Crystal Lake, Illinois 60014

Attention:

 

North America Legal Counsel

Phone:

 

(815) 261-3219

Fax:

 

(815) 477-0481

 

 

 

From:

 

Wells Fargo Bank, National Association

 

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction entered into between Wells Fargo Bank,
National Association (“Wells Fargo”) and AptarGroup, Inc. (“Counterparty”) on
the Trade Date specified below (the “Transaction”).  This Confirmation
constitutes a “Confirmation” as referred to in the Agreement specified below.

 

This Confirmation is subject to, and incorporates, the definitions and
provisions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”).  In the event of any inconsistency between the
Equity Definitions and this Confirmation, this Confirmation will prevail.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Wells Fargo and Counterparty as to the terms of
the Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Wells Fargo and Counterparty
had executed an agreement in such form (but without any Schedule except for the
election of (i) the law (and not the law of conflicts) of the State of New York
as the governing law and (ii) United States dollars as the Termination Currency)
on the Trade Date.  In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.  This Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

 

2.                                      The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

December 16, 2014

 

 

 

Seller:

 

Wells Fargo

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The common stock of Counterparty (the “Issuer”), par value USD 0.01 per share
(NYSE ticker symbol: “ATR”)

 

 

 

Variable Obligation:

 

Applicable

 

 

 

VWAP Price:

 

For any Averaging Date, the 10b-18 volume-weighted average

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

 

 

price per Share at which the Shares trade for the regular trading session
(including any extensions thereof) of the Exchange on such Averaging Date
(without regard to pre-open or after hours trading outside of such regular
trading session), as reported by Bloomberg at 4:15 p.m. New York City time (or
15 minutes following the end of any extension of the regular trading session) on
such Averaging Date, on Bloomberg Page “ATR.N <Equity> AQR_SEC” (or any
successor thereto). If such price is not reported on such Averaging Date for any
reason or is, in the Calculation Agent’s good faith and commercially reasonable
discretion, erroneous, such VWAP Price shall be determined by the Calculation
Agent in good faith and in a commercially reasonable manner.

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Prepayment:

 

Applicable

 

 

 

Prepayment Date:

 

One Currency Business Day after the Trade Date.

 

 

 

Prepayment Amount:

 

As specified in Appendix A.

 

 

 

Initial Shares:

 

As specified in Appendix A.

 

 

 

Initial Share Delivery Date:

 

The Prepayment Date. On the Initial Share Delivery Date, Seller shall deliver a
number of Shares equal to the Initial Shares to Buyer in accordance with
Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4.

 

Valuation Terms:

 

 

 

 

Valuation Date:

 

As specified in Appendix A.

 

 

 

Averaging:

 

Applicable

 

 

 

Averaging Dates:

 

As specified in Appendix A.

 

 

 

Averaging Period:

 

All Averaging Dates.

 

 

 

Settlement Price:

 

The arithmetic average of the VWAP Prices for all Averaging Dates minus the
Price Adjustment.

 

 

 

Price Adjustment:

 

As specified in Appendix A.

 

 

 

Valuation Disruption:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” with
“at any time on any Scheduled Trading Day during the Averaging Period” in the
third line thereof.

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

 

 

 

 

 

deleting the remainder of the provision following the term “Scheduled Closing
Time” in the fourth line thereof.

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, if any
Averaging Date in the Averaging Period is a Disrupted Day, the Calculation Agent
shall have the option in its commercially reasonable discretion either (i) to
elect to extend the Averaging Period by a number of Scheduled Trading Days equal
to the number of Disrupted Days during the Averaging Period and/or
(ii) determine that such Averaging Date is a Disrupted Day only in part, in
which case the Calculation Agent shall (x) determine the VWAP Price for such
Disrupted Day based on Rule 10b-18 eligible transactions in the Shares on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event and (y) determine the Settlement Price based on an
appropriately weighted average instead of the arithmetic average described under
“Settlement Price” below, with such adjustments determined in a commercially
reasonable manner based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares and/or (iii) to suspend the Averaging Period, as appropriate, until the
circumstances giving rise to such suspension have ceased; provided, that the
Calculation Agent shall not be entitled to determine that such Averaging Date is
a Disrupted Day only in part if such Averaging Date is deemed to be a Disrupted
Day as a result of an Additional Market Disruption Event consisting of a
Regulatory Disruption. Any day on which the Exchange is scheduled to close prior
to its normal closing time shall be considered a Disrupted Day in whole.

 

 

 

Additional Market Disruption Events:

 

If Seller determines, in its good faith and commercially reasonable discretion
and based on the advice of counsel, on any Scheduled Trading Day during any
Averaging Period that it is appropriate for it or its affiliates to refrain from
or decrease any market activities in connection with the Transaction as a result
of any legal, regulatory or self-regulatory requirements or related policies and
procedures whether or not such legal, regulatory or self-regulatory
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Seller (a “Regulatory Disruption”), Seller shall notify Buyer and a
Market Disruption Event shall be deemed to have occurred. Seller shall
subsequently notify Buyer in writing on the day Seller reasonably believes in
good faith and upon the advice of counsel that it may resume its market
activity.

 

If on any Averaging Date that is a Potential Liquidity Disruption Day (i) the
trading volume or liquidity of trading in the Shares is materially reduced from
levels prevailing on the Trade Date, (ii) the Calculation Agent determines in
its commercially reasonable discretion that such reduction has had a materially
adverse effect on Seller’s ability to effect a commercially reasonable hedge of
its obligations under this Transaction and (iii) the Calculation Agent
determines in its commercially reasonable discretion that as a result it would
be appropriate to treat such Averaging Date as a Disrupted Day, then Seller
shall notify Buyer and a Market Disruption Event shall be deemed to have
occurred.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

Potential Liquidity Disruption Day:

 

As specified in Appendix A.

 

Settlement Terms:

 

Settlement Currency:

 

USD

 

 

 

Share Amount:

 

The Prepayment Amount divided by the Settlement Price.

 

 

 

Number of Shares to be Delivered:

 

A number of Shares equal to (i) the Share Amount minus (ii) the Initial Shares;
provided that a number of Shares less than a whole number shall be rounded
upward.

 

 

 

Settlement Method Election:

 

Not Applicable; provided that if the Number of Shares to be Delivered is a
negative number, Counterparty may elect Physical Settlement in lieu of Cash
Settlement by written notice to Seller delivered no later than 9:00 a.m. (New
York City time) on the first Scheduled Trading Day immediately following the
earlier of (i) notice of the designation of the final day of the Averaging
Period or (ii) the Valuation Date; provided further that (x) Counterparty on the
date of such election shall be deemed to have repeated as of such date the
representation set forth in paragraph 6(a)(i)(B) below and shall represent and
warrant that Counterparty is making such election in good faith and not as part
of a plan or scheme to evade compliance with the federal securities laws and
(y) such notice shall specify whether settlement will be effected with Free
Shares or Restricted Shares, each as contemplated by “Physical Settlement by
Counterparty” below.

 

 

 

Default Settlement Method:

 

If the Number of Shares to be Delivered is a positive number, the Default
Settlement Method shall be Physical Settlement; provided that the representation
set forth in Section 9.11 of the Equity Definitions shall be modified by
excluding any representation therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares. If the Number of
Shares to be Delivered is a negative number, the Default Settlement Method shall
be Cash Settlement.

 

 

 

Physical Settlement:

 

Applicable if the Number of Shares to be Delivered is (1) a positive number, in
which case Physical Settlement means that on the applicable Settlement Date,
Seller shall deliver to Counterparty the Number of Shares to be Delivered, or
(2) a negative number and Counterparty has validly elected Physical Settlement
pursuant to “Settlement Method Election” above, in which case Physical
Settlement means that, on the applicable Settlement Date, Counterparty shall
deliver to Seller the absolute value of the Number of Shares to be Delivered
subject to “Physical Settlement by Counterparty” and Section 11 below.

 

 

 

Physical Settlement by Counterparty:

 

If Physical Settlement by Counterparty applies, Counterparty shall have the
right to elect that the Shares delivered (“Physical Settlement Shares”) (and any
Make-Whole Shares, as such term is defined below) shall be (i) sold in
transactions registered under the

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

 

 

Securities Act of 1933, as amended (the “Securities Act”) with such election
being subject to the conditions set forth in clause (i) of Section 11
(Registration Provisions) (“Free Shares”), or (ii) sold in transactions exempt
from registration under the Securities Act pursuant to clause (ii) of Section 11
(Registration Provisions) (“Restricted Shares”). No fractional Shares shall be
delivered in connection with Physical Settlement by Counterparty, and the value
of any fractional Share otherwise deliverable shall be rounded up to the nearest
whole Share. All Physical Settlement Shares delivered shall be freely
transferable and free and clear of any lien, charge or other encumbrance, other
than in the case of Restricted Shares restrictions on transfers relating to the
exemption from registration under the Securities Act.

 

(a)  If Counterparty elects to deliver Free Shares, Counterparty shall deliver a
number of Free Shares equal to the absolute value of the Number of Shares to be
Delivered on the applicable Settlement Date.

 

(b) If Counterparty elects to deliver Restricted Shares or does not make an
election or fails to satisfy the conditions to delivery of Free Shares,
Counterparty shall deliver to Seller an initial number of Restricted Shares on
the applicable Settlement Date as determined by the following formula:

 

[g254032la01i002.jpg]

 

Where,

 

s = the absolute value of the Cash Settlement Amount (as defined below); and

 

p = the price per Share determined by Seller in a commercially reasonable
manner.

 

In the case of this clause (b), on the applicable Settlement Date, a balance
(the “Settlement Balance”) shall be established with an initial balance equal to
the absolute value of the Cash Settlement Amount. Following the sale of the
Restricted Shares by Seller, the Settlement Balance shall be reduced by an
amount equal to the aggregate proceeds (net of any brokerage and customary
private placement fees for offerings of a similar type and size) received by
Seller upon the sale of the Restricted Shares. If following the sale of some but
not all of the Restricted Shares, the Settlement Balance has been reduced to
zero, no additional Restricted Shares shall be sold by Seller and Seller shall
redeliver to Counterparty any remaining Restricted Shares. If following the sale
of the Restricted Shares, the Settlement Balance has not been reduced to zero,
then Counterparty shall, at its election, (i) promptly deliver to Seller an
additional number of Shares (the “Make-Whole Shares”) equal to (x) the
Settlement Balance as of such date divided by (y) the price per Restricted Share
determined by Seller in a commercially reasonable manner (the “Make-Whole
Price”), subject to Section 6(h) or (ii) promptly deliver to Seller cash in an
amount equal to the then remaining Settlement Balance. This provision shall be
applied successively (provided that references to “Restricted Shares” herein
shall be deemed to refer to the previous Make-Whole Shares) until

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

 

 

the Settlement Balance is reduced to zero. The period until the Settlement
Balance is reduced to zero shall be considered to be part of the Averaging
Period for purposes of the representations, warranties and covenants and other
provisions herein as the context requires (but, for the avoidance of doubt, not
for purposes of determining the Settlement Price).

 

 

 

Cash Settlement:

 

Applicable if the Number of Shares to be Delivered is a negative number and
Counterparty does not validly make the election above for “Physical Settlement”
pursuant to “Settlement Method Election” above, in which case Counterparty shall
pay Seller the Cash Settlement Amount on the Cash Settlement Payment Date.

 

 

 

Cash Settlement Payment Date:

 

The first Currency Business Day following the last day of the Settlement
Valuation Period.

 

 

 

Cash Settlement Amount:

 

The Number of Shares to be Delivered multiplied by the Cash Settlement Price.

 

 

 

Cash Settlement Price:

 

The volume weighted average price per Share at which Seller effects the
purchases contemplated in “Settlement Valuation Period” below.

 

 

 

Settlement Valuation Period:

 

A number of Scheduled Trading Days following the end of the applicable Averaging
Period during which Seller purchases in a commercially reasonable manner over a
commercially reasonable period, a number of shares equal to the absolute value
of the Number of Shares to be Delivered. For the avoidance of doubt, if the
Number of Shares to be Delivered is negative, there shall be a Settlement
Valuation Period hereunder if Counterparty elects Cash Settlement or elects to
deliver Restricted Shares in connection with Physical Settlement, but no
Settlement Valuation Period if Counterparty elects to deliver Free Shares in
connection with Physical Settlement.

 

 

 

Settlement Date:

 

If the Number of Shares to be Delivered is positive, the earlier of (i) the date
that follows the Valuation Date by one Settlement Cycle and (ii) the first
Clearance System Business Day following the Scheduled Valuation Date (as defined
in Annex A). If the Number of Shares to be Delivered is negative, and (x) if
Counterparty elects to deliver Free Shares, the first Clearance System Business
Day following the Valuation Date, or (y) if Counterparty elects to deliver
Restricted Shares, the first Clearance System Business Day following the last
day of the Settlement Valuation Period.

 

Share Adjustments:

 

Potential Adjustment Event:

 

It shall constitute an additional Potential Adjustment Event if a Market
Disruption Event has been deemed to have occurred or if Seller otherwise
suspends trading in the Shares for all or any portion of a Scheduled Trading Day
within the Averaging Period pursuant to “Valuation Disruption” or “Additional
Market Disruption Events” above, in which case the Calculation Agent may, in its
commercially reasonable discretion, adjust any relevant terms of the Transaction
as appropriate to account for the economic effect on the Transaction of such
Market Disruption Event or trading suspension.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

 

 

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, the issuance of additional stock options, restricted stock or
restricted stock units in the ordinary course pursuant to Counterparty’s
employee benefit plans shall not constitute a Potential Adjustment Event.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Excess Dividend:

 

For any fiscal quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such fiscal quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value of any and all previous Dividends with ex-dividend dates
occurring in the same fiscal quarter, exceeds the Ordinary Dividend Amount. For
the avoidance of doubt, the Calculation Agent shall not make any adjustment for
an Excess Dividend or for a Dividend that does not exceed the Ordinary Dividend
Amount.

 

 

 

Extraordinary Dividend:

 

The cash dividend or distribution per Share, or a portion thereof, declared by
Counterparty on the Shares that is classified by the board of directors of
Counterparty as an “extraordinary” dividend. For the avoidance of doubt, an
Extraordinary Dividend shall not be deemed to be an Excess Dividend.

 

 

 

Ordinary Dividend Amount:

 

As specified in Appendix A

 

 

 

Change in Timing of Ordinary Dividend Payment:

 

If an ex-dividend date for any Dividend that is not (x) an Excess Dividend,
(y) a dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or (z) an Extraordinary
Dividend, occurs during any fiscal quarter (in whole or in part) during the
Relevant Dividend Period and is different from the Expected Ex-Dividend Date for
the relevant fiscal quarter (as determined by the Calculation Agent), the
Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any other terms of the Transaction as the Calculation Agent
determines appropriate to account for the economic effect on the Transaction of
the change in timing of such dividend.

 

 

 

Expected Ex-Dividend Dates:

 

As specified in Appendix A

 

 

 

Relevant Dividend Period:

 

The period from and including the Trade Date to and including the Relevant
Dividend Period End Date.

 

 

 

Relevant Dividend Period End Date:

 

If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Valuation Date.

 

 

 

Extraordinary Events:

 

Upon (x) the occurrence or effective designation of an Early Termination Date in
respect of the Transaction or (y) the occurrence of an Extraordinary Event that
results in the cancellation or termination of the Transaction pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the Equity Definitions (any such event as
described

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

 

 

in clause (x) or (y) above, an “Early Termination Event”) (except as a result of
(i) in the case of clause (y), an Extraordinary Event that is a
Nationalization, Insolvency, a Merger Event or a Tender Offer, in each case, in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash, or a Merger Event or Tender Offer that is within Counterparty’s
control, or (ii) an Event of Default in which Counterparty is the Defaulting
Party or a Termination Event in which Counterparty is the Affected Party other
than an Event of Default of the type described in Section 5(a)(iii), (v), (vi),
(vii) or (viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Counterparty’s control), if one party would owe any amount to the
other party pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Section 12.2, 12.3, 12.6, 12.7, 12.8 or 12.9 of the Equity
Definitions (any such amount, a “Payment Amount”), then on the date on which any
Payment Amount is due, in lieu of any payment or delivery of such Payment
Amount, Counterparty may elect, by prior written notice to Wells Fargo as
provided in the succeeding paragraph, that the party owing such amount shall
deliver to the other party a number of Shares (or, in the case of a Merger
Event, Tender Offer, Nationalization or Insolvency, a number of units, each
comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Extraordinary Event (each
such unit, an “Alternative Termination Delivery Unit” and, the securities or
property comprising such unit, “Alternative Termination Property”)) with a value
equal to the Payment Amount, as determined in a commercially reasonable manner
by the Calculation Agent (and the parties agree that, in making such
determination of value, the Calculation Agent may take into account a number of
factors, including the market price of the Shares or Alternative Termination
Property as of the Early Termination Date or the date as of which the
Cancellation Amount is determined and, if such delivery is made by Wells Fargo,
the prices at which Wells Fargo purchases Shares or Alternative Termination
Property to fulfil its delivery obligations, to the extent doing so provides a
commercially reasonable result) over a number of Scheduled Trading Days selected
by Calculation Agent in good faith and in its commercially reasonable discretion
based on the number of Scheduled Trading Days that would be appropriate to
unwind a commercially reasonable hedge position; provided that in determining
the composition of any Alternative Termination Delivery Unit, if the relevant
Extraordinary Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

If Counterparty elects for Wells Fargo to settle any Payment Amount owed by
Wells Fargo to it in Shares or Alternative Termination Property, then on the
date such Payment Amount is due, a settlement balance (the “Payment Amount
Settlement Balance”) shall be established with an initial balance equal to the
Payment Amount. On such date, Wells Fargo shall commence purchasing Shares or
Alternative Termination Property over a

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

 

 

commercially reasonable period for delivery to Counterparty and in a
commercially reasonable manner to unwind a commercially reasonable hedge
position. At the end of each Scheduled Trading Day on which Wells Fargo
purchases Shares or Alternative Termination Property pursuant to this paragraph,
Wells Fargo shall reduce the Payment Amount Settlement Balance by the amount
paid by Wells Fargo to purchase the Shares or Alternative Termination Property
purchased on such Scheduled Trading Day. Wells Fargo shall deliver any Shares or
Alternative Termination Property purchased on a Scheduled Trading Day to
Counterparty on the third Clearance System Business Day following the relevant
Scheduled Trading Day. Wells Fargo shall continue purchasing Shares or
Alternative Termination Property over a commercially reasonable period until the
Payment Amount Settlement Balance has been reduced to zero. If delivery of
Shares or Alternative Termination Property is to be made by Wells Fargo pursuant
to this paragraph, the period during which Wells Fargo purchases Shares or
Alternative Termination Property to fulfill its delivery obligations under this
paragraph shall be referred to as the “Seller Termination Purchase Period.”

 

 

 

 

 

If Counterparty elects to settle any Payment Amount owed to Wells Fargo in
Shares or Alternative Termination Property it must do so pursuant to Section 11
of this Confirmation and in a manner such that the value received by Wells Fargo
(net of all commercially reasonable fees, expenses or discounts to compensate
for any discount from the public market price of the Shares incurred on the sale
of such Shares in a private placement) is not less than the Payment Amount, as
determined by the Calculation Agent. For the avoidance of doubt, notwithstanding
anything to the contrary in the Definitions or this Confirmation, the Payment
Amount will not reflect the value associated with any Excess Dividend declared
or paid by Counterparty to holders of record of any Shares as of any date
occurring on or after the Trade Date and prior to the date on which the Payment
Amount is received.

 

 

 

Announcement Date:

 

The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions shall be amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” in the third and the fifth lines thereof with the words “, if completed,
would lead to a”, (iii) replacing the words “voting shares” in the fifth line
thereof with the word “Shares”, (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof,
(v) inserting the words “or to explore the possibility of engaging in” after the
words “engage in” in the second line thereof, (vi) inserting the words “or to
explore the possibility of purchasing or otherwise obtaining” after the word
“obtain” in the fourth line thereto, (vii) deleting the parenthetical in the
fifth line thereof and (viii) adding immediately after the words “Tender Offer”
in the fifth line thereof “, and any publicly announced change or amendment to
such an announcement (including the announcement of an abandonment of such
intention)”.

 

For purpose of this Transaction, the definition of “Merger Date” in

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

 

 

Section 12.1(c) of the Equity definitions shall be amended by inserting the
following proviso after “Calculation Agent” therein: “; provided that, in the
event of a Share-for-Other Merger Event, Merger Date shall mean, as selected by
Wells Fargo in its commercially reasonable discretion, any date from and
including the Announcement Date to and including the closing date of such Merger
Event (or, where a closing date cannot be determined under local law applicable
to such Merger Event, such other date as determined by the Calculation Agent).”
For purposes of this Transaction, the definition of “Tender Offer Date” in
Section 12.1(e) of the Equity Definitions shall be amended to read “Tender Offer
Date shall mean the Announcement Date; provided that, in the event of a
Share-for-Other Tender Offer, Tender Offer Date shall mean, as selected by Wells
Fargo in its commercially reasonable discretion, any date from and including the
Announcement Date to and including the date on which voting shares in the amount
of the applicable percentage threshold are actually purchased or otherwise
obtained (as determined by the Calculation Agent).”

 

Consequences of Merger Events:

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment

 

 

 

Share-for Combined:

 

Component Adjustment

 

 

 

New Shares:

 

In the definition of “New Shares” in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors).”

 

 

 

Tender Offer:

 

Applicable

 

 

 

Consequences of Tender Offers:

 

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment

 

 

 

Share-for-Combined:

 

Component Adjustment

 

 

 

Composition of Combined Consideration:

 

Not Applicable; provided that notwithstanding Sections 12.1(f) and 12.5(b) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares in connection with a Merger Event or Tender Offer could
be determined by a holder of the Shares, the Calculation Agent shall, in its
sole discretion, determine the composition of such consideration for purposes of
determining the consequences of such Merger Event or Tender Offer under the
Transaction.

 

 

 

Nationalization, Insolvency or

 

Cancellation and Payment

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

Delisting:

 

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Shares or Hedge Positions” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that Section 12.9(a)(ii) of the Equity Definitions is hereby
amended by replacing the parenthetical beginning after the word “regulation” in
the second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable, it being understood that the rate to borrow Shares shall be
determined by reference to the terms of a commercially reasonable share
borrowing arrangement and without regard to cost of funding in connection with
such borrowings.

 

 

 

Maximum Stock Loan Rate:

 

As specified in Appendix A.

 

 

 

Hedging Party:

 

Wells Fargo

 

 

 

Increased Cost of Stock Borrow:

 

Applicable, it being understood that the rate to borrow Shares shall be
determined by reference to the terms of a commercially reasonable share
borrowing arrangement and without regard to cost of funding in connection with
such borrowings.

 

 

 

Initial Stock Loan Rate:

 

As specified in Appendix A.

 

 

 

Hedging Party:

 

Wells Fargo

 

 

 

Determining Party for all Extraordinary Events:

 

Wells Fargo

 

11

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

Miscellaneous:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.

Calculation Agent:

 

Wells Fargo; provided that, following the occurrence and during the continuation
of an Event of Default pursuant to Section 5(a)(vii) of the Agreement with
respect to which Wells Fargo is the Defaulting Party, Counterparty shall have
the right to select a leading equity derivatives dealer in the market for U.S.
corporate equity derivatives reasonably acceptable to Wells Fargo to replace
Dealer as Calculation Agent, and the parties shall work in good faith to execute
any appropriate documentation required by such replacement Calculation Agent.

 

 

 

 

4.

Account Details:

 

 

 

Wells Fargo’s USD payment instructions:

 

ABA: 121-000-248

 

 

Wells Fargo Bank, National Association

 

 

Charlotte, NC

 

 

Internal Acct No. 01020304464228

 

 

A/C Name: WFB Equity Derivatives

 

 

 

Wells Fargo’s delivery instructions:

 

DTC Number:

2072

 

 

Agent ID:

52196

 

 

Institution ID:

52196

 

 

 

Counterparty’s payment and

 

 

delivery instructions:

 

USD Payment Instructions:

 

 

Bank of America

 

 

AptarGroup, Inc.

 

 

Acct No.  8188900150

 

 

 

 

 

Share Delivery Instructions:

 

 

Transfer Agent:  Wells Fargo Bank, National

 

 

Association Shareowner Services

 

 

Email: wfssrelationshipmanagement@wellsfargo.com

 

 

Phone:  1-855-217-6361

 

5.

 

Offices:

 

 

 

 

 

(a)

The Office of Wells Fargo for the Transaction is:

 

 

 

Wells Fargo Bank, National Association

 

 

375 Park Avenue

 

 

New York, NY 10152

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

For notices with respect to the Transaction:

 

Notwithstanding anything to the contrary in the Agreement, all notices to Wells
Fargo in connection with the Transaction are effective only upon receipt of
email message to

CorporateDerivativeNotifications@wellsfargo.com

 

(b)         The Office of Counterparty for the Transaction is:  None

 

For notices with respect to the Transaction:

 

AptarGroup, Inc.

475 West Terra Cotta Avenue

Suite E

Crystal Lake, Illinois 60014

Attn: North America Legal Counsel

 

6.                                      Additional Provisions.

 

(a)                                 Buyer Representations and Agreements.  Buyer
represents and warrants to, and agrees with, Seller as follows:

 

(i)                                     Public Reports.

 

(A)                               As of the Trade Date, Buyer is in compliance
with its reporting obligations under the Exchange Act of 1934, as amended (the
“Exchange Act”), and all reports and other documents filed by Buyer with the
Securities and Exchange Commission (“SEC”) pursuant to the Exchange Act, when
considered as a whole (with the most recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

(B)                               Without limiting the generality of the
foregoing, as of the Trade Date and as of the date of any election with respect
to the Transaction (including any date that Buyer elects to physically settle
its obligations hereunder), Buyer and its officers and directors are not aware
of any material non-public information regarding Buyer or the Shares.

 

(ii)                                  Regulation M.  Buyer is not on the Trade
Date engaged in a “distribution,” as such term is used in Regulation M, that
would preclude purchases by Buyer of Shares.  In the event that Buyer reasonably
concludes that it or any of its affiliates or agents will take any action that
would cause Regulation M to be applicable to any purchases of Shares, or any
security for which the Shares is a “reference security” (as defined in
Regulation M), by Buyer or any of its “affiliated purchasers” (as defined in
Regulation M) on any day prior to the second Scheduled Trading Day immediately
following the later of the (i) the Valuation Date, (ii) the last day of the
Settlement Valuation Period and (iii) the last day of the Seller Termination
Purchase Period, as applicable, Buyer shall provide Seller at least five
Scheduled Trading Days’ written notice of such fact prior to the beginning of
the restricted period applicable to such distribution under Regulation M.  Buyer
acknowledges that any such action could cause the occurrence of an Additional
Market Disruption Event (and, accordingly, a Potential Adjustment Event). 
Accordingly, Buyer acknowledges that its actions in relation to any such notice
must comply with the standards set forth in Section 6(b)(iii) below.

 

(iii)                               No Manipulation.  Buyer is not entering into
the Transaction to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act and will not engage in any other securities or derivative
transaction to such ends.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

(iv)                              No Distribution.  Buyer is not entering into
the Transaction to facilitate a distribution of the Shares (or any security that
may be converted into or exercised or exchanged for Shares, or whose value under
its terms may in whole or in significant part be determined by the value of the
Shares) or in connection with any future issuance of securities.

 

(v)                                 Solvency.  As of the Trade Date, the Initial
Share Delivery Date, the Prepayment Date and the Settlement Date, (a) the
aggregate fair market value of Buyer’s assets will exceed its liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities),
(b) it has not engaged in and will not engage in any business or transaction
after which the property remaining with it will be unreasonably small in
relation to its business, (c) it has not incurred and does not intend to incur
debts beyond its ability to pay as they mature, and (d) as a result of entering
into and performing its obligations under the Transaction, (x) it has not
violated and will not violate any relevant state law provision applicable to the
acquisition or redemption by an issuer of its own securities and (y) it would
not be nor would it be rendered “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)).

 

(vi)                              Eligible Contract Participant.  It is an
“eligible contract participant,” as defined under the Commodity Exchange Act (7
U.S.C. § 1a(18)) and CFTC regulations (17 CFR § 1.3) because it is a
corporation, partnership, organization, trust, or other entity (other than a
commodity pool or a proprietorship) that has total assets exceeding $10,000,000.

 

(vii)                           Tender Offers.  The purchase or writing of the
Transaction by Buyer will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(viii)                        Investment Company.  Buyer is not, and after
giving effect to the transactions contemplated hereby will not be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

(ix)                              Accounting Treatment.  Without limiting the
generality of Section 13.1 of the Equity Definitions, Buyer acknowledges that
Seller is not making any representations or warranties with respect to the
treatment of the Transaction under any accounting standards including FASB
Statements 128, 133, 149 (each as amended), or 150, EITF Issue No. 00-19, 01-6,
03-6 or 07-5 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project.

 

(x)                                 Authorization and Disclosure.  Upon Seller’s
request, Buyer shall deliver to Seller a resolution of Buyer’s board of
directors authorizing the Transaction, and upon Seller’s reasonable request, an
incumbency certificate.  Buyer has publicly disclosed on October 30, 2014 its
authorization to repurchase Shares.

 

(xi)                              Buyer’s Actions. Buyer is not bound by any
obligation that prohibits it from effecting settlement under the Transaction,
and it agrees not to enter into any such obligation during the term of the
Transaction.

 

(xii)                           Rule 10b-18 purchases.  Buyer represents and
warrants to Seller that neither it nor any “affiliated purchaser” (as defined in
Rule 10b-18 under the Exchange Act) has made any purchases of blocks pursuant to
the proviso in Rule 10b-18(b)(4) under the Exchange Act during either (i) the
four full calendar weeks immediately preceding the Trade Date or (ii) during the
calendar week in which the Trade Date occurs.

 

(b)                                Rule 10b5-1.

 

(i)                                     Buyer intends the Transaction to comply
with the requirements of Rule 10b5-1(c) under the Exchange Act.  Buyer
represents that it is entering into the Transaction in good faith and not as
part of a plan or scheme to evade the antifraud or anti-manipulation provisions
of the federal or applicable state securities laws and that it has not entered
into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction.  Buyer represents and warrants that it has
consulted with its

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

own advisors as to the legal aspects of its adoption and implementation of the
Transaction under Rule 10b5-1 under the Exchange Act.

 

(ii)                                 Buyer shall not, at any time during any
Averaging Period, Settlement Valuation Period or Seller Termination Purchase
Period, communicate, directly or indirectly, any material nonpublic information
concerning itself or the Shares or purchases or sales of Shares by Seller (or
its agent or affiliate) to any Relevant Bank Personnel.  “Relevant Bank
Personnel” means any employees or agents of Seller or any affiliate of Seller
that Seller has notified Buyer in writing are “Relevant Bank Personnel”;
provided that Wells Fargo may amend the list of Relevant Bank Personnel at any
time by delivering a revised list to Counterparty.  “Relevant Bank Personnel”
shall initially mean any personnel of the equity derivatives trading group of
Seller or its affiliates who are responsible for, or have the ability to
influence, the execution of this Transaction and of Wells Fargo’s hedge in
relation thereto.

 

(iii)                              Buyer agrees that Buyer shall not enter into
or alter any hedging transaction relating to the Shares corresponding to or
offsetting the Transaction.  Buyer also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act.  Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification,
waiver or termination shall be made at any time at which Buyer or any officer,
director, manager or similar person of Buyer is aware of any material non-public
information regarding Buyer or the Shares.

 

(iv)                               Buyer acknowledges and agrees that it does
not have, and shall not attempt to exercise, any influence over how, when or
whether Seller effects any purchases of Shares in connection with the
Transaction.

 

(c)                                  U.S. Private Placement and Other
Representations.  Each party acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”). Accordingly, each
party hereby represents and warrants to the other party as of the date hereof
that:

 

(i)                                     It is an “accredited investor” (as
defined in Regulation D under the Securities Act) and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the Transaction, and it is able to bear the economic risk of
the Transaction.

 

(ii)                                   It is entering into the Transaction for
its own account and not with a view to the distribution or resale of the
Transaction or its rights thereunder.

 

(iii)                                It is duly organized and validly existing
under the laws of the jurisdiction of its organization or incorporation and, if
relevant under such laws, in good standing.

 

(iv)                               It has the power to execute this Confirmation
and any other documentation relating to this Confirmation to which it is a
party, to deliver this Confirmation and any other documentation relating to this
Confirmation that it is required by this Confirmation to deliver and to perform
its obligations under this Confirmation and has taken all necessary action to
authorize such execution, delivery and performance.

 

(v)                                  Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.

 

(d)                                Securities Contract; Swap Agreement.   The
parties hereto agree and acknowledge that Seller is a “financial participant”
within the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy
Code. The parties hereto further agree and acknowledge that this Transaction is
(i) a “securities contract” as

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

such term is defined in Section 741(7) of the Bankruptcy Code, in which case
each payment and delivery made pursuant to this Transaction is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code and (ii) a “swap agreement,” as
such term is defined in Section 101(53B) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code and a “payment or other
transfer of property” within the meaning of Sections 362 and 546 of the
Bankruptcy Code, and that Seller is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(e)                                Bankruptcy Status.  Wells Fargo acknowledges
and agrees that this Confirmation is not intended to convey to it rights with
respect to the transactions contemplated hereby that are senior to the claims of
Counterparty’s common stockholders in the event of Counterparty’s bankruptcy;
provided that nothing herein shall be deemed to limit Wells Fargo’s right to
pursue remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided,
further, that nothing herein shall limit or shall be deemed to limit Wells
Fargo’s rights in respect of any transaction other than this Transaction.

 

(f)                                   No Collateral or Setoff.  Notwithstanding
any provision of this Confirmation, the Agreement, or any other agreement
between the parties to the contrary, the obligations of Counterparty under this
Transaction are not secured by any collateral.  Each party agrees not to set off
or net amounts due from the other party with respect to this Transaction against
amounts due from such party to the other party under obligations (including
pursuant to Section 6 of the Agreement), and each party hereby waives any such
right of setoff, netting or recoupment.

 

(g)                                Additional Termination Event. 
Notwithstanding any other provision hereof, an “Additional Termination Event”
shall occur and Counterparty shall be the sole Affected Party pursuant to such
Additional Termination Event if: (i) at any time on or prior to the Valuation
Date, the price per Share on the Exchange, as determined by the Calculation
Agent, is at or below the Threshold Price as specified in Appendix A; or 
(ii) Counterparty declares an Excess Dividend with an ex-dividend date which
occurs or is scheduled to occur during the Relevant Dividend Period.  For the
avoidance of doubt, such Excess Dividend shall not constitute a Potential
Adjustment Event.

 

(h)                                Maximum Number of Shares. Notwithstanding any
provisions of this Confirmation, the Agreement or the Equity Definitions to the
contrary, in no event shall the aggregate number of Shares that Counterparty
shall be obligated to deliver in connection with this Transaction exceed
7,834,535 Shares, as such number may be proportionately adjusted by the
Calculation Agent to reflect stock splits or similar events.

 

(i)                                     Agreements to Deliver Documents.  Each
of Buyer and Seller will deliver to the other party, upon execution of this
Confirmation, evidence reasonably satisfactory to the other party as to the
names, true signatures and authority of the officers or officials signing this
Confirmation on its behalf.  Such documents shall be covered by the
representation set forth in Section 3(d) of the Agreement.  In addition, Buyer
agrees to complete (accurately and in a manner reasonably satisfactory to the
other party), execute, and deliver to Seller, United States Internal Revenue
Service Form W-8 or Form W-9, as applicable, or any successor of such form,
(i) upon execution of this Confirmation, (ii) promptly upon reasonable demand by
Seller, and (iii) promptly upon learning that any such form previously provided
by it has become obsolete or incorrect.

 

(j)                                    Indemnity.  Buyer shall indemnify and
hold harmless Seller and any of its affiliates, directors, officers, employees,
partners, controlling entities or agents (each, an “Indemnified Party”) from and
against any and all claims, losses, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) (“Losses”), arising out of
or attributable to any breach of any representation, warranty or covenant made
by Buyer under this Agreement.  Buyer will not be liable under the foregoing
indemnification provision to the extent

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

that any Loss is found in a nonappealable judgment by a court of competent
jurisdiction to have resulted solely from the gross negligence or bad faith of
any Indemnified Party. This indemnity agreement shall be in addition to any
liability that Buyer otherwise may have. The provisions of this paragraph shall
survive the termination of this Confirmation.

 

(k)                                 Counterparty Purchases. Without the prior
written consent of Wells Fargo (such consent not to be unreasonably withheld to
the extent such requested purchases do not exceed 1% of the ADTV (as such term
is defined in Rule 10b-18(a)(1)) on any Exchange Business Day), Counterparty
shall not, and shall cause its “affiliates” and “affiliated purchasers” (each as
defined in Rule 10b-18) not to, directly or indirectly (including, without
limitation, by means of a derivative) purchase, offer to purchase, place any bid
or limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares during the Averaging
Period, Settlement Valuation Period or Seller Termination Purchase Period,
except through Wells Fargo Securities, LLC, which is an affiliate of Wells
Fargo.

 

(l)                                     Merger-related Transactions.  During the
Averaging Period, Settlement Valuation Period and Seller Termination Purchase
Period, as applicable, Counterparty shall (i) notify Wells Fargo prior to the
opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made (to the extent within Counterparty’s control), any public
announcement (as defined in Rule 165(f) under the Securities Act) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act
(other than any such transaction in which the consideration consists solely of
cash and there is no valuation period, a “Merger Transaction”), (ii) promptly
notify Wells Fargo following any such announcement that such announcement has
been made, and (iii) promptly deliver to Wells Fargo following the making of any
such announcement a certificate indicating (A) Counterparty’s average daily
Rule 10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and
(B) Counterparty’s block purchases (as defined in Rule 10b-18) effected pursuant
to paragraph (b)(4) of Rule 10b-18 during the three full calendar months
preceding the date of the announcement of such transaction.  In addition,
Counterparty shall promptly notify Wells Fargo of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders.  Counterparty acknowledges that any such public announcement may
cause the terms of the Transaction to be adjusted or terminated. Accordingly,
Counterparty acknowledges that its actions in relation to any such announcement
or transaction must comply with the standards set forth in Section 6(b) above. 
Wells Fargo may (i) make adjustments in a commercially reasonable manner to the
terms of the Transaction, including, without limitation, the Price Adjustment
and/or suspend the Averaging Period to preserve the economics of the transaction
to Wells Fargo or (ii) treat the occurrence of such public announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transaction hereunder as the Affected Transaction and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Averaging Period had fewer Scheduled Trading Days than originally anticipated.

 

(m)                             Acknowledgments and Agreements Regarding
Hedging.  Counterparty acknowledges and agrees that (i) during the Averaging
Period, Wells Fargo and its affiliates may (x) buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction and (y) be active in the market for Shares other than in
connection with hedging activities in relation to the Transaction, (ii) Wells
Fargo shall make its own determination as to whether, when or in what manner any
hedging or market activities in Counterparty’s securities shall be conducted and
shall do so in a manner that it deems appropriate to hedge its price and market
risk with respect to the Settlement Price and/or the VWAP Price and (iii) any
market activities of Wells Fargo and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

 

7.                                      [Intentionally Omitted]

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

8.                                      Special Provisions regarding Acquisition
Transaction Announcements.

 

(a)                                 If an Acquisition Transaction Announcement
occurs on or prior to the Settlement Date, then the Calculation Agent shall make
such adjustments to the exercise, settlement, payment or any other terms of the
Transaction (including, without limitation, the Number of Shares to be Delivered
and the Price Adjustment) as the Calculation Agent determines appropriate, at
such time or at multiple times as the Calculation Agent determines appropriate,
to account for the economic effect on such Transaction of such Acquisition
Transaction Announcement (provided that adjustments will be made to account
solely for changes in price, volatility, stock loan rate and liquidity relevant
to the Shares, to the Transaction or to commercially reasonable hedge positions
in respect of the Transaction).  If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the Scheduled Earliest Acceleration
Date, the Scheduled Earliest Acceleration Date shall be the date of such
Acquisition Transaction Announcement.

 

(b)           “Acquisition Transaction Announcement” means (i) the announcement
of an Acquisition Transaction or an event that, if consummated, would result in
an Acquisition Transaction, (ii) an announcement that Buyer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction, or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Buyer or a third party.

 

(c)           “Acquisition Transaction” means (i) any Merger Event (for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “15%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Buyer with or into
any third party, (ii) the sale or transfer of all or substantially all of the
assets of Buyer, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction with respect to Buyer, (iv) any
acquisition by Counterparty or any of its subsidiaries where the aggregate
consideration transferable by Counterparty or any of its subsidiaries exceeds
50% of the market capitalization of Counterparty, (v) any lease, exchange,
transfer, disposition (including by way of spin-off or distribution) of assets
(including any capital stock or other ownership interests in subsidiaries) or
other similar event by Buyer or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Buyer or its subsidiaries
exceeds 15% of the market capitalization of Buyer and (vi) any transaction in
which Buyer or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

 

9.                                      Staggered Settlement.  Notwithstanding
anything to the contrary herein, Wells Fargo may, by prior notice to
Counterparty, satisfy its obligation to deliver any Shares or other securities
on any date due (an “Original Delivery Date”) by making separate deliveries of
Shares or such securities, as the case may be, at more than one time on or prior
to such Original Delivery Date, so long as the aggregate number of Shares and
other securities so delivered on or prior to such Original Delivery Date is
equal to the number required to be delivered on such Original Delivery Date.

 

10.                               Transfer and Assignment.  Notwithstanding
anything to the contrary in the Agreement, Wells Fargo may assign, transfer and
set over all its rights, title and interest, powers, privileges and remedies
under any Transaction, in whole or in part, to an affiliate of Wells Fargo,
without the consent of Counterparty; provided that to the extent any of Wells
Fargo’s obligations in respect of the Transaction is not completed by such
assignee or transferee, Wells Fargo shall be obligated to continue to perform or
to cause any other of its affiliates to perform in respect of such obligations.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

11.                               Registration Provisions.  Counterparty hereby
agrees that if, in the good faith and commercially reasonable judgment of Wells
Fargo, any Shares acquired by Wells Fargo for the purpose of hedging its
obligations pursuant to the Transaction or otherwise delivered by the
Counterparty to Wells Fargo for any reason hereunder cannot be sold in the
public market by Wells Fargo without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Wells Fargo to sell
such Shares in a registered offering, make available to Wells Fargo an effective
registration statement under the Securities Act to cover the resale of such
Shares and (A) enter into an agreement, in form and substance reasonably
satisfactory to Wells Fargo, substantially in the form of an underwriting
agreement for a registered offering of similar size, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities of similar size, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Wells Fargo,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities of similar size
and (E) afford Wells Fargo a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size; provided that if Wells Fargo, in
its commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) of this Section 11 shall apply; or (ii) in order to allow Wells
Fargo to sell such Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size, in form
and substance satisfactory to Wells Fargo, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Wells Fargo, due diligence rights (for Wells Fargo or any
designated buyer or buyers of the Shares from Wells Fargo), opinions and
certificates and such other documentation as is customary for private placements
agreements, all commercially reasonably acceptable to Wells Fargo (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, using commercially reasonable judgment, to
compensate Wells Fargo for any discount from the public market price of the
Shares incurred on the sale of such Shares in a private placement).

 

12.                               Calculations and Payment Date upon Early
Termination.  The parties acknowledge and agree that in calculating (a) the
Close-Out Amount pursuant to Section 6 of the Agreement and (b) the amount due
upon cancellation or termination of the Transaction (whether in whole or in
part) pursuant to Article 12 of the Equity Definitions as a result of an
Extraordinary Event, Wells Fargo may (but need not) determine such amount based
on the price at which one or more market participants would offer to sell to the
Seller a block of Shares equal in number to the Seller’s hedge position in
relation to the Transaction.  Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, all
amounts calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement or upon cancellation or termination of the
Transaction under Article 12 of the Equity Definitions will be payable on the
day that notice of the amount payable is effective.

 

13.                              Counterparts.  This Confirmation may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Confirmation by
signing and delivering one or more counterparts.

 

14.                               Waiver of Trial by Jury.  EACH PARTY HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF WELLS FARGO, THE
AGENT OR THEIR AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

15.                               Adjustments.  For the avoidance of doubt,
whenever the Seller, Calculation Agent, Wells Fargo or Determining Party are
called upon to make an adjustment or determination pursuant to the terms of this
Confirmation or the Definitions to take into account the effect of an event, the
Seller, Calculation Agent and Determining shall make such adjustment or
determination by reference to the effect of such event on

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

the Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable Hedge Position at the time of the event.  All adjustments,
calculations and determinations by Wells Fargo hereunder whether as Seller,
Calculation Agent or as Determining Party or following the occurrence of an
Early Termination Date shall be made in good faith and in a commercially
reasonable manner.  Seller shall provide to Counterparty prompt notice of any
such adjustments, calculations or determinations made with respect to the
Transaction, and shall, upon Counterparty’s request, also provide within seven
Scheduled Trading Days following such request, a schedule or other reasonably
detailed explanation of the basis for and determination of each adjustment,
calculation or determination (including the methodology and inputs) and
information from internal sources used in making such calculation, adjustment or
determination, but without disclosing any confidential or proprietary models or
any confidential or proprietary information.

 

16.                               Amendments to the Equity Definitions.

 

(a)                                 Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “an”; and adding the phrase “or such Transaction” at the end
of the sentence.

 

(b)                                 Section 11.2(c) of the Equity Definitions is
hereby amended by (i) replacing the words “a diluting or concentrative” with
“an” in the fifth line thereof, (ii) adding the phrase “or such Transaction”
after the words “the relevant Shares” in the same sentence, (iii) deleting the
words “dilutive or concentrative” in the sixth to last line thereof, and
(iv) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

(c)                                  Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the word “a material”; and adding the
phrase “or the relevant Transaction” at the end of the sentence.

 

(d)                                 Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (i) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(ii) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Wells Fargo’s option, the occurrence of
any of the events specified in Section 5(a)(vii) (1) through (9) of the ISDA
Master Agreement with respect to that Issuer.”

 

(e)                                  Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by:

 

(i)                                     deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); and

 

(ii)                                  replacing the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares” with the phrase “such
Lending Party does not lend Shares” in the penultimate sentence.

 

(f)                                   Section 12.9(b)(v) of the Equity
Definitions is hereby amended by:

 

(i)                                     adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(ii)                                  (1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C),
(3) deleting the penultimate sentence in its entirety and replacing it with the
sentence “The Hedging Party will determine the Cancellation Amount payable by
one party to the other” and (4) deleting clause (X) in the final sentence.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to
CorporateDerivativeNotifications@wellsfargo.com.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

APTARGROUP, INC.

 

 

 

 

 

 

By:

/s/ Thomas Yates

 

By:

/s/ Robert W. Kuhn

 

Name: Thomas Yates

 

 

Name: Robert W. Kuhn

 

Title: Managing Director

 

 

Title:

Executive Vice President,

 

 

 

 

Chief Financial Officer and Secretary

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission

 

Appendix A

 

Initial Shares:

 

3,133,814 Shares; provided that if Wells Fargo is unable to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
Seller is able to so borrow or otherwise acquire.

 

 

 

Prepayment Amount:

 

$250,000,000

 

 

 

Threshold Price:

 

$31.91

 

 

 

Valuation Date:

 

[DELETED] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day) (such date, the “Scheduled Valuation Date”); provided
that Seller shall have the right in its absolute discretion, to accelerate the
Valuation Date to any date that is on or after [DELETED] (or if such date is not
an Exchange Business Day, the next following Exchange Business Day) (such date,
the “Scheduled Earliest Acceleration Date”), by giving notice prior to 8:00 pm
New York City time on the Scheduled Trading Day following such date.

 

 

 

Averaging Dates:

 

Each Scheduled Trading Day starting on the first Scheduled Trading Day following
the Trade Date and ending on, and including, the Valuation Date.

 

 

 

Price Adjustment:

 

[DELETED]

 

 

 

Ordinary Dividend Amount:

 

$0.28

 

 

 

Expected Ex-Dividend Dates:

 

January 26, 2015
April 27, 2015
July 27, 2015

 

 

 

Potential Liquidity Disruption Day:

 

Any Averaging Date on which the 5 day market-wide average daily trading volume
of the Shares prior to (but excluding) such Averaging Date, as determined by the
Calculation Agent, is less than [DELETED] Shares.

 

 

 

Maximum Stock Loan Rate:

 

200 basis points per annum

 

 

 

Initial Stock Loan Rate:

 

25 basis points per annum

 

--------------------------------------------------------------------------------
